        Case: 3:18-cv-02804-JJH Doc #: 10 Filed: 01/30/19 1 of 3. PageID #: 24



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION


      Adia A. Washington,                                      Case No. 3:18cv2804

                        Plaintiff,

                        -vs-                                            NOTICE
                                                               CASE MANAGEMENT CONFERENCE

      Merchants’ Credit Union,
                                                               Judge Jeffrey J. Helmick
                        Defendant.



        This case is subject to the provisions of Local Civil Rule 16.1 of the Northern District of Ohio

entitled “Differentiated Case Management” (DCM). Counsel are expected to familiarize themselves with any

applicable Local Civil Rules and Federal Rules of Civil Procedure.

        On evaluation of the case, it shall be assigned in accordance with LCivR 16.1 to one of the case

management tracks defined in LCivR 16.2(a). Each track (expedited, standard, complex, mass tort and

administrative) has its own guidelines and time lines governing discovery, motion practice and trial.

        Unless otherwise ordered, discovery shall be guided by LCivR 26.1 et seq. and motion practice shall be

guided by LCivR 7.1 et seq.

        More detail on Judge Helmick’s case management practices and trial procedures can be found at the

Court’s website: www.ohnd.uscourts.gov.


SCHEDULING OF CASE MANAGEMENT CONFERENCE


        The Case Management Conference (CMC) shall be held on February 13, 2019 at 2:30 p.m. before

Judge Jeffrey J. Helmick, in Room 210, Ashley Courthouse, 1716 Spielbusch Avenue, Toledo, Ohio.

        If prior to the CMC, the parties have engaged in settlement discussions, or anticipate or desire doing

so at the CMC, counsel should notify Chambers at (419) 213-5690, so that either sufficient time will be

available on the date for the CMC, as set herein, or another date and time for the CMC can be set.
        Case: 3:18-cv-02804-JJH Doc #: 10 Filed: 01/30/19 2 of 3. PageID #: 25



         All local counsel, including those in the metropolitan area, are expected to appear in person for the

CMC, except in extraordinary circumstances. If out-of-town counsel desire, they may participate by

telephone by notifying chambers at least three business days before the conference at (419) 213-5690 or

Helmick_Chambers@ohnd.uscourts.gov. Parties are not required to attend the conference.

        If the case is resolved prior to the CMC, counsel shall timely notify the Judge’s Chambers.


TRACK RECOMMENDATION

        Pursuant to LCivR 16.2(a), and subject to further discussion at the CMC, the Court recommends the

following track: standard.


APPLICATION OF FEDERAL CIVIL RULE 26(a)

        Rule 26(a) mandates required disclosures in lieu of discovery requests unless otherwise stipulated or

directed by order of the court or by local rule. In this case, all disclosures mandated by Rule 26(a) shall apply,

including Initial Disclosures, Expert Testimony, and Pre-Trial Disclosures. If not exchanged not later than

ten days before the CMC, the disclosure shall occur on or before a date agreed to by all counsel. Failing

agreement, the date for disclosures will be set at the CMC.

        Prior to the CMC, parties may undertake such informal or formal discovery as mutually agreed.

Absent such agreement, no preliminary formal discovery may be conducted prior to the CMC except as

necessary and appropriate to support or defend against any challenges to jurisdiction or claim for emergency,

temporary, or preliminary relief, or as may otherwise be ordered on motion.

        Local Civil Rule 30.1 governs the conduct of depositions. Counsel shall comply with this Rule.


PREPARATION FOR CMC BY COUNSEL

        The general agenda for the CMC is set by LCivR 16.3(b).

        Counsel for plaintiff shall arrange with opposing counsel to hold the meeting required by Fed. R.

Civ. P. 26(f) and LCivR 16.3(b). A Report, in substantially the form of Attachment 1, shall be filed

electronically at least ONE WEEK before to the CMC.
        Case: 3:18-cv-02804-JJH Doc #: 10 Filed: 01/30/19 3 of 3. PageID #: 26



FILING OF DISCOVERY MATERIALS

        Unless otherwise ordered, initial disclosures, discovery materials shall not be filed with the Clerk,

except where submitted as evidence in support of a motion or for use at trial.


                                                    Sandy Opacich
                                                    Clerk of Court

                                                    s/ Amy L. Schroeder
                                                    Courtroom Deputy for Judge Jeffrey J. Helmick
